

115 HR 5951 IH: Veterans Crisis Response Corps Act of 2018
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5951IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Schiff (for himself, Mr. Moulton, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Transportation and Infrastructure, Foreign Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Veterans Crisis Response Corps, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Crisis Response Corps Act of 2018. 2.FindingsCongress finds the following:
 (1)The United States has a long history of responding to natural and man-made crises both domestic and abroad. These efforts secure the safety and security of our citizens at home and overseas, help to build a more peaceful, prosperous, and secure world, to the long-term benefit of the United States and the international community.
 (2)Following major natural disasters, the Department of Defense has an unmatched logistical and operational capacity to provide rapid response across the globe. In recent years, Department of Defense assets have played a key role in responding to domestic and international crises including the 2004 tsunami in the Indian Ocean, Hurricane Katrina in 2005, the 2010 earthquake in Haiti, the 2011 earthquake and tsunami in Japan, Hurricane Sandy in 2012, and Hurricanes Irma and Maria in 2017.
 (3)The Department of Defense’s crisis response mission serves the interests of the United States by supporting domestic response to aid the homeland and abroad by deepening cooperation with regional partners, and providing a platform for public diplomacy and outreach.
 (4)The Department of Defense’s role following disasters is temporary, typically spanning the immediate aftermath of a disaster, focusing on the provision of equipment, support, food and water, and medical care. When Department of Defense assets withdraw, the work of repairing infrastructure can take months or years.
 (5)More than 2,400,000 members of the Armed Forces have separated from the Armed Forces since September 11, 2001. Unemployment remains a serious problem for veterans, with 500,000 veterans unemployed at some point in 2016. Many veterans leave the Armed Forces with a continued desire to serve, as well as skills and experience that make them invaluable in a disaster relief and reconstruction setting.
 (6)Nonprofit organizations such as Team Rubicon, the Mission Continues, and others provide service opportunities for veterans to apply their skills to community service projects, including disaster relief and reconstruction.
 (7)There is a pressing need to provide service and employment opportunities for veterans and it is in the interests of the United States to assist in reconstruction projects following national disasters in order to promote American values and as an exercise of public diplomacy.
 (8)The establishment of a Veterans Crisis Response Corps would leverage the unique skills of veterans to the benefit of the United States, supporting the safety and security of the homeland, building good will overseas and providing productive, meaningful work opportunities to veterans.
			3.Establishment of Veterans Crisis Response Corps
 (a)EstablishmentThere is established in the executive branch of the Federal Government an independent agency to be known as the Veterans Crisis Response Corps.
 (b)DirectorThere shall be a Director of the Veterans Crisis Response Corps, who is the head of the Veterans Crisis Response Corps. The Director shall be appointed by the President, by and with the advice and consent of the Senate.
 (c)MissionThe Veterans Crisis Response Corps shall— (1)organize members of the Veterans Crisis Response Corps to participate in disaster relief and reconstruction projects following domestic or international manmade or natural disasters;
 (2)in carrying out such projects, deploy members of the Corps in support of the United States Agency designated to lead the response to perform reconstruction tasks and provide support services, training, technical assistance, and other assistance in post-disaster areas;
 (3)supplement and enhance the humanitarian relief and reconstruction support provided by other departments and agencies of the Federal Government, including the Department of Defense, the Department of State, the United States Agency for International Development, the Federal Emergency Management Agency, and nongovernmental organizations and international aid organizations, by deploying a highly skilled and highly experienced workforce of veterans; and
 (4)identify high-impact reconstruction projects in the United States that would make use of the skills of members of the Veterans Crisis Response Corps and leverage and coordinate with other elements of the Federal Government and nongovernmental organizations.
 (d)PowersThe Director may establish general policies of the Veterans Crisis Response Corps, including with respect to—
 (1)establishing rules for conducting the general business of the Corps; (2)entering into contracts;
 (3)directing the establishment and maintenance of divisions or other offices within the Corps; (4)coordinating and overseeing the operation of the activities of the Corps;
 (5)adopting and using a seal; (6)appointing and supervising personnel employed by the Corps;
 (7)distributing business among such personnel and units of the Corps; (8)obligating and expending funds made available to the Corps; and
 (9)performing such other functions as may be authorized or required by law. (e)PersonnelThe Director may fix the number of, and appoint and direct, employees of the Veterans Crisis Response Corps, in accordance with the applicable provisions of title 5, United States Code. Unless otherwise provided expressly by law, any individual appointed under this subsection shall be an employee as defined in section 2105 of title 5, United States Code, and subject to the provisions of such title and other laws generally applicable to the employees of an Executive agency.
			4.Membership in Corps
			(a)Eligibility
 (1)VolunteerSubject to paragraph (2), a veteran may elect to serve as a member of the Veterans Crisis Response Corps.
 (2)RequirementsThe Director may prescribe requirements, including with respect to physical and mental health, for veterans to serve as members of the Veterans Crisis Response Corps.
				(b)Duty required
 (1)TrainingThe Director shall require that each member of the Veterans Crisis Response Corps meet the training requirements pursuant to section 6.
 (2)DeploymentsMembers of the Veterans Crisis Response Corps may elect to accept a deployment in support of a disaster relief or reconstruction project pursuant to section 5. Such a deployment may not exceed a one-year period. The Director may not require that a member accept a deployment.
 (3)ListThe Director shall maintain a list of members of the Veterans Crisis Response Corps who elect to accept deployments in support of a disaster relief or reconstruction project pursuant to section 5.
 (c)SeparationA member of the Veterans Crisis Response Corps may be separated from the Corps as follows: (1)Upon the election of the member.
 (2)Upon the determination of the Director that— (A)the member has failed to meet the training requirements pursuant to section 5 or other requirements pursuant to this Act; or
 (B)such separation is in the best interests of the Veterans Crisis Response Corps. 5.Disaster relief and reconstruction proj­ects (a)Project selectionIn consultation with the Coordination Council established under section 7, the Director shall select disaster relief and reconstruction projects in the United States or outside the United States for the Veterans Crisis Response Corps to carry out.
 (b)Interagency preferenceThe Veterans Crisis Response Corps shall be the preferred source of personnel for surge capacity to all United States Agencies providing relief and reconstruction.
 (c)PriorityTo the extent practicable, the Director shall prioritize the selection of disaster relief and reconstruction projects under subsection (a) that—
 (1)will benefit from the skilled and experienced labor of the Veterans Crisis Response Corps; (2)support defined needs of the lead United States Agency; and
 (3)may be carried out using funds made available by an element of the Federal Government other than the Veterans Crisis Response Corps, or by a State or local government, a foreign country, or a nongovernmental organization.
 (d)Types of projectsDisaster relief and reconstruction projects selected under subsection (a) shall include projects relating to—
 (1)responding to natural disasters, including through the provision of food, water, shelter, and medical care;
 (2)carrying out reconstruction following natural disasters, including repair of critical infrastructure;
 (3)water and energy projects, including the construction of water infrastructure, electrical infrastructure and generation, and transportation hubs; and
 (4)other projects that the Director determines fulfil the mission of the Veterans Crisis Response Corps.
 (e)AgreementsThe Director may enter into agreements with nongovernmental organizations under which— (1)members of the Veterans Crisis Response Corps assist the nongovernmental entity to carry out disaster relief and reconstruction projects that the Director determines fulfil the mission of the Veterans Crisis Response Corps; and
 (2)the Director may provide to the nongovernmental entity funds in amounts necessary to carry out paragraph (1).
				6.Training of members of the Veterans Crisis Response Corps
 (a)Required trainingThe Director shall establish a system of required training for members of the Veterans Crisis Response Corps that is carried out on a regular schedule.
 (b)Mandatory participationThe Director shall require members of the Veterans Crisis Response Corps to participate in training under subsection (a) as a condition of remaining eligible for deployment in support of a disaster relief or reconstruction project pursuant to section 5.
			7.Compensation, benefits, and protections for members of the Veterans Crisis Response Corps
 (a)CompensationThe Director shall determine a rate of compensation for members of the Veterans Crisis Response Corps during a duty period. In determining such rate, the Director shall take into account the final rank in the Armed Forces of the members, the specific skills possessed by members, and other factors as determined appropriate by the Director.
 (b)Health careDuring a duty period, a member of the Veterans Crisis Response Corps shall be treated as a member of the National Guard on active duty for a period of more than 30 days for purposes of being eligible for health care benefits under the TRICARE program (as defined in section 1072 of title 10, United States Code).
 (c)Employment and reemployment rightsSection 4303(16) of title 38, United States Code, is amended by adding at the end the following new sentence: Such term also includes the Veterans Crisis Response Corps when in a duty period (as defined in section 9 of the Veterans Crisis Response Corps Act of 2018)..
			8.Coordination council
 (a)EstablishmentThere is established a council to be known as the Coordination Council to— (1)advise the Director;
 (2)assist the Director in identifying and prioritizing disaster relief and reconstruction projects under section 5 that are suitable to the mission and resources of the Veterans Crisis Response Corps;
 (3)coordinate the deployments of members of the Veterans Crisis Response Corps in support of a disaster relief or reconstruction project pursuant to section 5; and
 (4)as requested by the Director, provide technical support, training, logistical support, and other appropriate support.
 (b)MembershipThe Council shall consist of the following: (1)The Secretary of Defense.
 (2)The Secretary of State. (3)The Secretary of Veterans Affairs.
 (4)The Secretary of the Department of Homeland Security. (5)The Administrator of the United States Agency for International Development.
 (6)The Administrator of the Federal Emergency Management Agency. (7)The Chief Executive Officer of the Corporation for National and Community Service.
 (8)Other members in the non-voting, consulting status as determined by the Council. 9.Reports (a)ReportsNot less than once each year, the Director shall submit to Congress a report on the operations of the Veterans Crisis Response Corps.
 (b)Matters includedEach report under subsection (a) shall include the following: (1)A detail of any activities carried out by the Veterans Crisis Response Corps during the period covered by the report.
 (2)Any recommendations the Director determines appropriate to increase the effectiveness and efficiency of the Veterans Crisis Response Corps.
 10.DefinitionsIn this Act: (1)The term duty period means a period in which a member of the Veterans Crisis Response Corps is—
 (A)deployed in support of a disaster relief or reconstruction project pursuant to section 5; or (B)engaged in training pursuant to section 6.
 (2)The term veteran has the meaning given that term in section 101(2) of title 38, United States Code. 